Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 EXHIBIT F Term Sheet for Parent Shareholders' Agreement 1 Parties ● Polaris Acquisition Corp.(" Parent "), as the surviving corporation in the merger of Hughes Telematics, Inc. (the " Company ") with and into Parent pursuant to the Amended and Restated Merger Agreement. ● Communications Investors LLC (" Apollo "), who shall serve as the Escrow Representative. ● The entities and individuals listed on Schedule I hereto (which may be expanded before the Closing without the consent of Parent to include such persons who may hereafter become equityholders of the Company and agree to the terms of this agreement) (the " Company Common Shareholders "). ● The entities and individuals who purchase shares of the Company Series B Preferred Stock pursuant to that certain Stock Purchase Agreement, dated as of March 12, 2009 (the  Series B Stock Purchase Agreement ), (which may be expanded before the Closing without the consent of Parent to include such persons who may hereafter become preferred equityholders of the Company and agree to the terms of this agreement) (the " Company Preferred Shareholders "). ● Byron Business Ventures XX, LLC, Praesumo Partners, LLC, Moore Holdings, LLC, Vinco Vincere Vici Victum LLC, David F. Palmer, Meritage Farms LLC, Cloobeck Companies, LLC, Granite Creek Partners, L.L.C., Hartz Capital Investments LLC, Odessa, LLC and Roxbury Capital Group LLC Incentive Savings Plan (together, the " Founders "). Transfer Restrictions Company Common ● Each Company Common Shareholder agrees not to sell, Shareholders Transfer transfer or otherwise dispose of, directly or indirectly, any Restrictions Common Transaction Shares or Converted Option Shares underlying Converted Options, in each case for 24 months post-Closing, except (i) by gift to a member of such shareholder's immediate family or to a trust, the beneficiary of which is a Company Common Shareholder or a member of a Company Common Shareholder's immediate family, (ii) by 1 Capitalized terms used herein but not defined herein shall have the meanings ascribed thereto in the Second Amended and Restated Agreement and Plan of Merger, by and between Polaris and the Company, dated as of March 12, 2009 (the " Amended and Restated Merger Agreement "). virtue of the laws of descent and distribution upon death of any Company Common Shareholder, or (iii) pursuant to a qualified relations order; provided , however , that such permissive transfers may be implemented only upon the respective transferee's written agreement to be bound by the terms and conditions of the Shareholders' Agreement. ● Each Company Common Shareholder agrees not to sell, transfer or otherwise dispose of, directly or indirectly, any Common Escrowed Earnout Shares (or Converted Option Shares underlying Earnout Options) until (a) with respect to such shares released from escrow upon the achievement of the First Target between the first and second anniversaries (including the second anniversary) of the Closing Date, 12 months following the distribution to shareholders of such shares from escrow and (b) with respect to such shares released from escrow upon the achievement of the First Target (after the second anniversary of the Closing Date), the Second Target and the Third Target, the earlier of (i) 6 months following the distribution to shareholders of such shares from escrow or (ii) the fifth anniversary of the Closing Date. Company Preferred ● Each Company Preferred Shareholder agrees not to sell, Shareholders Transfer transfer or otherwise dispose of, directly or indirectly, any Restrictions Preferred Transaction Shares for 6 months post-Closing ( provided that (a) all Company Common Shareholders, Founders and all officers and directors of Parent (each, a " Lockup Party ") shall have agreed to be at least as restricted with respect to the sale, transfer or other disposition of such persons' securities in Parent and (b) Parent will promptly provide notice to each Company Preferred Shareholder of any discretionary waiver or early termination of the lockup of any Lockup Party and cause each Company Preferred Shareholder to receive, on a proportionate basis, the benefit of any such waiver or termination), except (i) by gift to a member of such shareholder's immediate family or to a trust, the beneficiary of which is a Company Preferred Shareholder or a member of a Company Preferred Shareholder's immediate family, (ii) by virtue of the laws of descent and distribution upon death of any Company Preferred Shareholder, (iii) to an Affiliate or (iv) pursuant to a qualified relations order; provided , however , that such permissive transfers may be implemented only upon the respective transferee's written agreement to be bound by the terms and conditions of the Shareholders' Agreement. For purposes of the foregoing, " Affiliate " means, with respect to a Company Preferred Shareholder, (A) any other person or entity which directly, or indirectly through one or more 2 intermediaries, controls, or is controlled by, or is under common control with, such Company Preferred Shareholder, and (B) any person or entity who shares a common investment advisor. The term " control " (including the terms " controlling ," " controlled by " and " under common control with ") as used with respect to any person or entity means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such person or entity, whether through the ownership of voting securities, by contract or otherwise. 2 ● No additional transfer restrictions on Preferred Escrowed Earnout Shares. Founders Restrictions ● Subject to the immediately succeeding bullet and Section 2.8(b) of the Parent Disclosure Statement, the Parent common stock and the warrants to purchase Parent common stock (the " Parent Warrants ") that are owned by the Founders and held in escrow pursuant to the Stock Escrow Agreement and the Warrant Escrow Agreement, both dated as of January 11, 2008, by and among Parent, certain of the Founders and Continental Stock Transfer & Trust Company (the " Founders Escrow Agreements ") shall continue to be subject to the restrictions and other provisions of the Founders Escrow Agreements and shall be released to the Founders as and when provided for under the Founders Escrow Agreements. ● Each Founder agrees not to sell, transfer or otherwise dispose of, directly or indirectly, any Escrowed Sponsor Earnout Shares until (a) with respect to such shares released from escrow upon the achievement of the First Target between the first and second anniversaries (including the second anniversary) of the Closing Date, 12 months following the distribution to the Founders of such shares from escrow and (b) with respect to such shares released from escrow upon the achievement of the First Target after the second anniversary of the Closing Date, the earlier of (i) 6 months following the distribution to the Founders of such shares from escrow or (ii) the fifth anniversary of the Closing Date. Governance Voting of Escrowed Shares ● For any matters brought to a vote of the Parent shareholders during such time when any Escrowed Earnout Shares or Escrowed Sponsor Earnout Shares remain in escrow, each 2 Definition of "Affiliate" may need to be revised for other uses of the term within the Shareholders' Agreement. 3 Company Common Shareholder, Company Preferred Shareholder and Founder shall be entitled to vote such shares without restriction (i.e., as if all such shares had been released from escrow). ● The Company Common Shareholders may vote the Escrowed Indemnity Shares without restriction. Initial Composition of the ● Simultaneously with the Closing, the Board shall be expanded Board of Directors of Parent to 9 members and shall initially consist of the following (the " Board ") members: ● The following 1 person designated by Apollo prior to Closing (or such other person as Apollo shall designate ●
